 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 LEONARD M. HAIRSTON,                                   Case No.: 2:19-cv-01744-APG-VCF

 4          Petitioner
                                                                         Order
 5 v.

 6 BRIAN WILLIAMS, et al.,

 7          Respondents

 8

 9         Petitioner Leonard M. Hairston has filed a motion for extension of time to either pay the

10 $5.00 filing fee or submit a completed application to proceed in forma pauperis with the required

11 inmate account statements for the past sixth months and financial certificate. ECF No. 4. The

12 motion is supported by good cause.

13         I ORDER that by February 1, 2020, Hairston shall submit either the $5.00 filing fee or a

14 fully completed application to proceed in forma pauperis. The failure to do so may result in the

15 dismissal of this action without prejudice and without further warning.

16         Dated: December 5, 2019.
                                                            _________________________________
17                                                          ANDREW P. GORDON
                                                            UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
